﻿It is an honour and
privilege for me to present my country’s statement as
28

commanded by His Majesty King Mswati III and on his
behalf. Allow me to convey the greetings and best
wishes of His Majesty King Mswati III and Her
Majesty the Indlovukazi and indeed the entire Swazi
nation.
We are gathered here to chart the way forward
towards the creation of a world fit for all of us by the
turn of the century and beyond. Over the past year, we
witnessed dramatic events that brought old and new
issues to the forefront. The international situation has
relapsed into the old state of uncertainty. International
leadership, be it on the part of the major Powers or the
United Nations, has become vague, as confrontations at
the interstate and intra-state levels have increased. Our
inability to stand collectively against many issues that
afflict each individual country differently has been
cited by our detractors as marking the beginning of the
end of the Organization and multilateralism.
The United Nations needs to send a clear message
to its detractors that it is alive and well, and that it will
indeed play a major role in the post-cold war era. All
must know that the United Nations is a major forum for
consultation, coordination and collective decisions on
crucial socio-political issues among its Members and
that its strength and relevance has never come from
affirming the designs of a few selected Member
nations, but instead rests on the collective will of the
international community that emerges from a
multilateral process.
In our interdependent world, the need to
strengthen the multilateral process is now more urgent
than ever before, if we are to achieve our common goal
of a just and humane international order based on
international cooperation and solidarity. This is a
challenge that must be squarely and urgently addressed,
and remedial action must be taken here at the United
Nations. We can stand tall and proud, knowing that two
years ago, the response by the United Nations to a new
and unprecedented level of terrorism was immediate,
united and effective. That response was a model for
international unity of purpose and multilateral action; it
was a lesson that should not be forgotten as the
Organization tackles other problems confronting
humanity.
At this point, allow me to pay tribute to
Mr. Sergio Vieira de Mello, Special Representative of
the Secretary-General, and to the other United Nations
staff and support staff who lost their lives in the
terrible tragedy in Baghdad a few weeks ago. Once
more, terrorism has shown its ugly face — indeed its
only face — and how important it is to support the
United Nations efforts to deal with it.
Despite the best intentions and efforts of regional
organizations and the United Nations, a scourge of a
different nature continues to threaten many parts of the
world. I refer here to the threat of internal and inter-
State conflicts around the world. Events in some parts
of the world continue to be of grave concern to us all.
People and countries continue to expend valuable
energy and resources in fighting each other. The
international community has a responsibility, not only
to design appropriate strategies for a measured and
early response, but also to find ways and means of
addressing those conflicts’ root cause and managing
them to a peaceful resolution.
There are positive indications that political
conflict and turmoil in Africa will be eliminated, and
there is hope for building stability and economic
progress. In the face of dwindling official development
assistance and the lack of comparable resources, the
creation of the African Union and its New Partnership
for Africa’s Development (NEPAD) programme are
commendable initiatives to bring Africa closer to the
mainstream of international development, to generate
sustainable economic growth and to eradicate poverty
and the spread of disease.
What is needed now are resources and we ask that
every effort be made by our developed partners to
ensure that these initiatives achieve a breakthrough for
African development. Also, the international
community should concentrate its efforts toward
making development more inclusive and must ensure
that particular groups of vulnerable countries, in
particular small developing States, are not left out of
the global economy and the development process.
With the ongoing revitalization of the General
Assembly and its integrated implementation and
follow-up to the outcome of major United Nations
conferences and summits, we are hopeful that the
aspirations of our countries for sustainable
development and peace will be met.
The situation in the Middle East continues to be a
matter of great concern. We urge both parties to renew
their commitment to the road map for peace and to
agree on a mechanism for achieving a lasting peace.
We are pleased to note that a significant level of
29

consensus on the main elements of a settlement has
emerged. We further urge both parties to take
advantage of this and proceed towards negotiations
involving the leadership of Palestine and Israel.
It is regrettable that the threat of a nuclear
holocaust still haunts us — even to this day — owing
to the inability of the international community to work
out a regime for the total elimination of nuclear
weapons. Under the Treaty on the Non-Proliferation of
Nuclear Weapons and the Comprehensive Nuclear-
Test-Ban Treaty we have made significant gains on the
issue of nuclear disarmament, but these alone cannot
eliminate the threat of nuclear weapons. The Kingdom
of Swaziland continues to hold the view that the
international community must effectively address this
matter in order to establish a clear timetable to which
all nuclear Powers must commit.
In addition to the struggle to outlaw weapons of
mass destruction, there is an urgent need to address the
issue of small arms and light weapons, which have
contributed to conflict and insecurity in many of our
countries. Their easy accessibility, fuelled by illicit
brokering, is a major cause for concern. We appeal to
all countries to fully implement the recommendations
contained in the Programme of Action adopted by the
United Nations Conference on the Illicit Trade in Small
Arms and Light Weapons in All Its Aspects, held here
in New York in 2001, with a view to combating such
practices.
Economic growth is essential if we are to meet
the Millennium Development Goals, in particular the
first goal of eradicating poverty. In our quest to
develop quietly and peacefully, according to the wishes
of the Swazi nation, His Majesty King Mswati III
launched, in June this year, the country’s first draft
constitution — a document that has been hailed by
many as a good framework for shaping a new
Swaziland. The Constitutional Drafting Committee has
taken the draft to the people for their input, and it is
our hope that it will be finalized and adopted soon. We
are grateful to our international partners for providing
support throughout that exercise.
Despite our best efforts, however, the Kingdom of
Swaziland is finding it difficult to achieve progress
because of the huge obstacles that we face, the greatest
of these being the threat to our future by the HIV/AIDS
pandemic. Its devastating impact on Swaziland has
been well documented. No development sector is
immune from the consequences of the very high and
increasing HIV infection rate among our people, given
the enormous strain that it places on our financial and
human resources. We are grateful, however, to the
Global Fund to fight AIDS, Tuberculosis and Malaria,
and hopes are now high. Notwithstanding the inherent
delays in processing our applications to the Fund, the
arrival of the first disbursements from the Fund in
August has increased hope for thousands among the
affected and infected population.
We are now able to embrace the approved
medical-care strategies, including the reduction of
mother-to-child transmission of the virus and the
prescription of antiretroviral drugs for those who need
them. The recent high-level meeting on HIV/AIDS,
which was held here last week, was of critical
importance to Swaziland. We are positive that the
conclusions reached during that meeting will be critical
in our endeavour to find solutions to this pandemic.
As part of His Majesty’s initiative to promote
global awareness of the pandemic and to raise funds
that will help those of our countries that are suffering
from the dreadful consequences of the disease, the
much awaited album by international artists, entitled
“Songs for Life”, was launched by His Majesty here at
the United Nations, in Washington and in Los Angeles
in June this year. We look forward with great
confidence to the success of the album, whose proceeds
will go entirely to HIV/AIDS programmes.
The food security situation that continues to
affect the Southern African region is closely linked to
the HIV/AIDS pandemic. The Kingdom of Swaziland
has been hard hit by food shortages, largely due to the
failure of the rains, particularly in the rural areas,
where communities are entirely dependent on farming.
As food shortages grip us tighter, we are grateful to the
United Nations and its affiliated agencies for their
effort to help us to arrest the crisis. As we approach
this farming season, it is our prayer that the situation
will improve.
It could be safely said that the twenty-first
century has had an inauspicious start, with
globalization, terrorism, disease and weapons of mass
destruction at the forefront of our minds. This places
all the more responsibility on the United Nations to
harness the resources and commitment of its Members
for the benefit of humankind. In this effort, there is a
compelling need to include all the peoples of the world,
30

as envisaged by our founding fathers and as enshrined
in the principle of universality. Acknowledging the
importance of this principle, the Kingdom of Swaziland
raises the issue of the inclusion once more of the
Republic of China on Taiwan in the activities of the
United Nations and its associated agencies. Our
principled position on this important issue remains
unchanged.
The Republic of China on Taiwan has shown time
and again its willingness to participate in efforts to
bring about true global peace, development and
security, as well as its commitment to utilize resources
for the benefit of mankind. We therefore fail to
understand why the people of Taiwan cannot be part of
this great family of nations.
Finally, I would like to thank the President of the
Assembly for giving me this opportunity to speak
before the Assembly. The Kingdom of Swaziland
reiterates its conviction that the United Nations system
remains the best guarantee for international peace and
security. We pledge to work vigorously with the
Organization to ensure its success.

